Citation Nr: 1621121	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  15-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive automobile equipment, or adaptive automobile equipment only.


REPRESENTATION

Veteran represented by:	Marcia L. Moellring, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to October 1947.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In addition to the issues captioned above, additional claims are in appellate status, namely the Veteran's claims seeking entitlement to service connection for lower back disorder, to include as secondary to a service-connected right knee disability; entitlement to service connection for non-Hodgkin's lymphoma; entitlement to an initial higher rating for service-connected coronary artery disease and a right knee disability; and entitlement to increased ratings for a left knee disability and a left varicocele.  Internal VA databases indicate that these claims are designated as pending a Board video-conference hearing.  

Also perfected for appeal was the RO's denial of the Veteran's claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); however, the RO granted the claim in a rating decision issued in May 2016, effective as of the date of receipt of the claim, thereby extinguishing the related appeal.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

As reflected in a VA "report of contact" document recently associated with the Veteran's electronic claims file, per a conversation between a representative from the Veteran's attorney's office and an RO employee, the Veteran has been scheduled to participate in a Board hearing, to be conducted at the RO via video-conference, in July 2016.  As indicated above, the RO designated other claims in appellate status to be discussed during this Board hearing, and there is no indication that the Veteran wished to have the issue of entitlement to special adaptive automobile equipment excluded from testimony.  Moreover, two of the issues scheduled to be discussed during this hearing, namely the Veteran's bilateral knee disability increased rating claims, are inextricably intertwined with his claim seeking special automobile adaptive equipment, as knee ankylosis, equating to loss of use of the lower extremities, is one of the means of establishing eligibility for such special adaptive equipment.  Accordingly, a remand to transfer jurisdiction of this case from the Board to the RO, where the hearing will be conducted, is required.  

Accordingly, the case is REMANDED for the following action:

Add the issue of entitlement to special adaptive automobile equipment to the issues to be discussed during the Veteran's upcoming Board hearing, and send the Veteran a letter confirming that he is scheduled to participate in a Board hearing, to be conducted at the RO via video-conference, on July 12, 2016, at 12:30 p.m.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

